DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-25 are pending are presently subject to an election requirement.

Claim Interpretation
For purposes of the instant restriction/election requirement, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Claim 1 is representative of the pending claim scope. 
The metes and bounds of the phrase “-Z’ is a water-insoluble carrier moiety to which a multitude of moieties -L2-L1-D is connected” is unclear.  First, the term “water-insoluble” is redefined in the Application to encompass compounds that are water-soluble (see, e.g., Spec. filed 8/7/2020 at page 25 at lines 13-20, noting that “water-insoluble” includes carriers that “can be dissolved in one liter of water” in amounts < 1g).  Second, it is unclear if each of the “multitude of moieties -L2-L1-D” are included in the definition of moiety “-Z’” or not.  This raises the issue of whether or not each individual “-L2-L1-D” within the “multitude of moieties -L2-L1-D” is identical or non-identical.  Third, such issues are relevant because each “-L2-L1-D” contains the potential “spacer moiety” of “-L2-”, which is structurally undefined at claim 1.  This is pertinent because it is unclear if the exact chemical structure of “-L2-” (or combination of multiple “-L2-” moieties) may be required to render “-Z’” “water-insoluble” as recited at claim 1 (i.e., it is unclear if a portion of -Z’ could be “water-soluble” like PEG, but then rendered water-insoluble upon conjugation to one or more of the structurally undefined “-L2-” structure(s)).  In sum, in the time allotted for Election/Restriction practice, it is unclear whether or not any species of the claimed invention falling within the scope of independent claim 1 were actually disclosed or reduced to practice on record.  This ambiguity has been addressed in the species election set forth below.
Additional claim interpretations are set forth below.

Election/Restriction
All pending claims are generic with respect to at least one parameter, no species are presently claimed. Independent claim 1 is generic to >>trillions of patentably distinct species of methods, and in the absence of clear identification that any particular species are “patentably indistinct” from any others, all species are presently not reasonably considered obvious variants of each other based on the current record.
For purposes of the instant species election, Applicant should elect a single, disclosed species or otherwise a “single grouping of patentably indistinct species” of the claimed invention for initial examination, as explained below.
If one or more species reading upon instant claim 1 was reduced to practice (or otherwise explicitly described in detail) on record, Applicant is required to elect a single species from among those examples (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”) for initial examination.  The election should be made by 
Explicitly identifying the single, disclosed, and elected species of method of treating hypoparathyroidism by providing a single Example number (and/or set of consecutive paragraph numbers, and/or Figure) wherein a single species of method within the scope of at least claim 1 is disclosed; and
Explicitly identifying all parameters recited within the pending claims with respect to the single, disclosed, and elected species (e.g., patient population disclosed within the example, route of administration, exact chemical structures for each of variables “D”, “L”, “-L1-”, “-L2-”, -Z’, R1, R2, m, R5, X, Y, R3, R9, Q, Ry1, Ry1a, Ry3, Ry3a, T, Ry4, Ry4a, Ry5, Ry5a, Ry5b, etc.; orientation/positioning/connection of each moiety, etc.).  All parameters should be explicitly and unambiguously identified individually and the complete structure should also be identified.  The exact structures and parameters so identified should unambiguously correspond to the exact disclosure of the Example identified at 1) above.
Whether or not each pending claim reads upon the elected species should be unambiguous and readily verifiable, and therefore the response should address all parameters using the terminology set forth in the pending claims. 
Optionally present parameters not identified in the identified passages detailing the elected species may be presumed absent in the originally elected species (e.g., claim 22 may be withdrawn if the elected species pertained only to a model system for humans, such as rats).
For example, if Examples 25 or 26 read upon at least instant claim 1 (see claim interpretation section above, noting ambiguity in claim scope), Applicant may elect a single species by identifying a single example and compound tested within one of Example 25, 26, or another fully disclosed species of method of treating a subject with a compound as set forth in at least instant claim 1.


However, if zero species reading upon at least instant claim 1 were reduced to practice (or otherwise explicitly described in detail) on record, Applicant is required to elect a “single grouping of patentably indistinct species” (see, e.g., MPEP § 803.02(III)) by explicitly identifying a single grouping of “patentably indistinct species” from among the trillions of species presently encompassed by instant claim 1 for initial examination.  The election should be made by
Explicitly identifying a “single grouping of patentably indistinct species”, which should be done by identifying a subgenus of “patentably indistinct” species of methods of treating hypoparathyroidism by clearly and unambiguously identifying all aspects of the claimed invention shared by all such “patentably indistinct species” (e.g., patient population disclosed within the example, route of administration, exact chemical structures for each of variables “D”, “L”, “-L1-”, “-L2-”, -Z’, R1, R2, m, R5, X, Y, R3, R9, Q, Ry1, Ry1a, Ry3, Ry3a, T, Ry4, Ry4a, Ry5, Ry5a, Ry5b, etc.; orientation/positioning/connection of each moiety, etc.).
Whether or not each pending claim reads upon the “single grouping of patentably indistinct species” should be unambiguous and readily verifiable, and therefore the response should address all parameters using the terminology set forth in the pending claims.  
Optionally present parameters not identified as present in the “single grouping of patentably indistinct species” will be presumed absent from the entire grouping.
Non-optional parameters that are not clearly identified and addressed in the response may result in the election being deemed improper election unless accompanied by a statement clearly identifying that all species differing only by the relevant parameter (e.g., routes of administration such as IV, transdermal, anal, etc.) are “patentably indistinct”. 
Applicant should literally state that the “Applicant has elected a ‘single grouping of patentably indistinct species’, and all species encompassed by this grouping are not patentably distinct”.
The absence of this statement may result in a subsequent response being interpreted as an attempt to elect a “single grouping of patentably distinct species”, which will be deemed improper.
A “single grouping of patentably indistinct species” should not be broad enough to include two different species that Applicant regards as patentably distinct.
Applicant is advised that if the examiner finds one of the species within the admitted “single grouping of patentably indistinct species” unpatentable over the prior art, the Applicant’s identification of the “patentably indistinct species” may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other “patentably indistinct” species.

If further clarification is needed prior to preparing a complete and proper response, Applicant is invited to contact the Examiner at the number provided below.

The species are independent or distinct because as disclosed the different species are reasonably understood to have mutually exclusive characteristics. In addition, these species are not clearly obvious variants of each other based on the current record or otherwise in the absence of Applicant clarification of what species constitute a “single grouping of patentably indistinct species”.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

There is a search and Examination burden because the claims are directed to a broad genus of >>trillions of species of methods of treating hypoparathyroidism comprising numerous points of variability, including at least (1) patient population (human, rat, mouse, horse, mammal, etc.); (2) route of administration (pen injector, IV, transdermal patch, oral, anal, etc.); (3) dosage; (4) dosing frequency; and (5) exact chemical structure so administered (e.g., the exact structure of each of “D”, “L”, “-L1-”, “-L2-”, -Z’, R1, R2, m, R5, X, Y, R3, R9, Q, Ry1, Ry1a, Ry3, Ry3a, T, Ry4, Ry4a, Ry5, Ry5a, Ry5b, etc., as well as the overall orientation, positioning, and/or connection of each moiety to other moieties).  Accordingly, from a combinatorial perspective, the claims read upon an essentially infinite variety of species of methods of treating hypoparathyroidism. Therefore, a full search of the scope of the claim requires, text and structure searches of all required compounds and substructures of all claimed compounds in all applicable databases (e.g., EAST, STN, DRUGU, BIOSIS, CAPLUS, EMBASE, PUBCHEM, SCIFINDER, NCBI, etc.). In addition, such searches would not find applicable dissertations, poster sessions, FDA guidance documents, NIH grant abstracts, DTIC disclosures, etc., which must be separately searched for each combination of components. Still further, a full search must also include the all distinct text-based identifiers for each structure, substructure, and component encompassed by the claim scope (i.e., side chains, etc. in IUPAC, Pubchem, etc. nomenclatures) because many such components lack universally used or unique designations. Accordingly, in view of the >>>trillions of species claimed, there is a substantial search burden if a species election is not required. In addition, there is an examination burden, because each species must be evaluated for utility (35 USC § 101), supporting description (35 USC § 112), and enablement (35 USC § 112). Such issues are of particular concern because it is unclear if even a single species within the claimed genus was actually explicitly disclosed or otherwise reduced to practice in the originally filed disclosure. In addition, examination requires consideration of whether or not any species reduced to practice in combination with the original disclosure and prior art are sufficient to establish a structure/function relationship commensurate in scope with any potential functional limitations pertinent to examination. Accordingly, there is a substantial search and examination burden.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654